DETAILED ACTION
Claims 11-15, and 23-27 are pending and examined.  Claims 1-10, 16-22, and 28-31 are cancelled.  
Drawing
Figures 9 and 10 are objected to because the presence of dotted lines in the flowcharts which are not described in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15, and 23-27 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. §101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 11-15, and 23-27 are rejected under 35 U.S.C. 101 because independent claims 11 and 23 are rejected under 35 USC §101.  The claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a vehicle 
The limitation of evaluating information, identifying vehicle operation, receiving traffic behavior model, identifying vehicle behavior, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “vehicle guidance algorithm,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, evaluating , identifying, receiving, and identifying in the context of this claim encompasses the user mental activity in operating a vehicle. 
Similarly, the limitation of language, including evaluating , identifying, receiving, and identifying, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by at least one processor” language, recommending under different conditions and receiving data in the context of this claim encompasses the user mental activity in operating a vehicle.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – traffic behavior model. The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle guidance algorithm to perform both function of, evaluating, identifying, receiving, and identifying data steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Beyond the abstract idea, the claims merely recite well-understood, routine conventional activities, either by requiring conventional computer activities or routine data-gathering steps.  Considered individually or taken together as an ordered combination, the claim elements fail to transform the claimed abstract idea into a patent-eligible application.  For example, claims 11 and 23 recite operating vehicle systems with evaluating , identifying, receiving, and identifying data.  Just as in Alice and Berkheimer, all of these computer functions are well-understood, routine, conventional activities previously known to the industry, and therefore, fail to transform 
Dependent claims 12-15, and 24-27 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 11-15, and 23-27 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-15, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations “perception module”, “planning/decision making module”, “control module” as recited in claim 11 have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder coupled with functional language “evaluate”, “identify”, “receive”, and “identify” without reciting sufficient structure to achieve the function.  These phrases could be interpreted to be hardware, software, etc.  Any of these interpretations would change the scope of the claim.  Therefore, the claim as presently drafted fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  applicant regards as the invention rendering the claim indefinite.  If the claimed subject matter is software, Applicant is required to show adequate algorithm from the disclosure of the specification capable of carry out the function. Appropriate correction is required.
Dependent claims 12-15 are rejected based on dependency on rejected base claim 11.

Claims 11-15, and 23-27 are also rejected because the conditions driving behavior of a vehicle “match” or “does not match” a predominating driving behavior of the like population of reference vehicle as recited is indefinite and unclear.  What is the objective criteria of matching driving behavior?  For examination purpose, “matching” is interpreted as comparison of a vehicle with surrounding vehicles in any time, place, manner or conditions.    Appropriate correction is required.
Claims 13 and 25 are also rejected because “identifying the like population of reference vehicles as those of the reference vehicles situated similarly to the vehicle for purposes of performing driving maneuvers” as recited is indefinite and unclear.  What is “situated similarly”?  How much similar is similar?  The phrase seems to be a relative terminology and lacks any objective standard.  For examination purpose, “situated similarly” is interpreted as comparison of a vehicle with surrounding vehicles in a specific time, place, manner or conditions.  Appropriate correction is required.
Claims 15 and 27 are also rejected because “but also is atypical of the predominating driving behavior of the like population of reference vehicles” as recited is indefinite and unclear.  What is “atypical”?  How much atypical is atypical?  The phrase seems to be a relative terminology and lacks any objective standard.  For examination purpose, “atypical” is interpreted as difference of a vehicle with 
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “perception module”, “planning/decision making module”, and “control module” as recited in claim 11 to perform function to “evaluate”, “identify”, “receive”, and “identify”.  
“perception module”, “planning/decision making module”, and “control module” as recited in claim 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15, and 23-27 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Zhu et al., US 2012/0083960 (A1). 
As to claim 11, Zhu teaches a vehicle, comprising: 
at least one processor (processor 120 of Fig. 1); and
a memory communicably coupled to the at least one processor and storing (memory 130 and processor 120 of Fig. 1, and related text):
a perception module including instructions that when executed by the at least one processor cause the at least one processor to (Figs. 3 and 6 and related text):

identify, based on the evaluation of the information about the manual operation of the vehicle and the information about the environment surrounding the vehicle, a driving behavior of the vehicle (manual operation of a vehicle by a driver and a scan of environment for objects and obstacles by a computer, and imminent danger, ¶64-66, 71);
a planning/decision making module including instructions that when executed by the at least one processor cause the at least one processor to receive a traffic behavior model that describes a predominating driving behavior of a like population of reference vehicles (“Larger vehicles may require wider turns or different levels of acceleration and braking in order to avoid collisions and maneuver safely. The computer may consider the geometry of the vehicle when calculating and executing maneuvers such as lane changes or evasive actions, ¶68); and
a control module including instructions that when executed by the at least one processor cause the at least one processor to, in response to identifying that the driving behavior of the vehicle does not match the predominating driving behavior of the like population of reference vehicles (Figs. 1 and 6 and related text; a behavior model is used to compare dynamics of a vehicle with predicted behavior of surrounding vehicles/objects/obstacles, ¶17, 42-51, 57, 59, 82),
operate vehicle systems in the vehicle to perform a driving maneuver according to a driving plan for performing the driving maneuver under which the driving behavior of 
As to claim 12, Zhu teaches the vehicle wherein:
in response to identifying that the driving behavior of the vehicle does not match the predominating driving behavior of the like population of reference vehicles (¶17, 42-51, 57, 59, 82), the planning/decision making module includes instructions that when executed by the at least one processor cause the at least one processor to:
generate, based on the evaluation of the information about the environment surrounding the vehicle, the driving plan; and
the control module includes instructions that when executed by the at least one processor cause the at least one processor to operate the vehicle systems in the vehicle to perform the driving maneuver according to the driving plan (operate a vehicle, such as assisting steering to stay in lane to avoid collision with surrounding vehicles/objects/obstacles. ¶17, 42-51, 57, 59, 65-66, 82).
As to claim 13, Zhu teaches the vehicle, wherein evaluating information about the environment surrounding the vehicle includes:
identifying driving behaviors of reference vehicles in the environment surrounding
the vehicle (¶4, 17, 42-51, 57, 59, 82);
identifying the like population of reference vehicles as those of the reference vehicles situated similarly to the vehicle for purposes of performing driving maneuvers (¶4, 17, 42-51, 57, 59, 82);
identifying the predominating driving behavior of the like population of reference

generating the traffic behavior model that describes the predominating driving behavior of the like population of reference vehicles (¶62-71).
As to claim 14, Zhu teaches the vehicle, wherein the control module includes instructions that when executed by the at least one processor cause the at least one processor to operate the vehicle systems in the vehicle to perform the driving maneuver according to the driving plan conditionally upon receiving a user response, at at least one interface, that a user accepts an offer of autonomous operation issued at the at least one interface in response to identifying that the driving behavior of the vehicle does not match the predominating driving behavior of the like population of reference vehicles (warning given to the driver when danger is detected from an envornoment, ¶62-71).
As to claim 15, Zhu teaches the vehicle, wherein:
the traffic behavior model describes driving behavior atypical of the predominating driving behavior of the like population of reference vehicles (¶62-71); and
the control module includes instructions that when executed by the at least one processor cause the at least one processor to operate the vehicle systems in the vehicle to perform the driving maneuver according to the driving plan automatically in response to identifying that the driving behavior of the vehicle not only does not match the predominating driving behavior of the like population of reference vehicles, but also is atypical of the predominating driving behavior of the like population of reference vehicles (¶62-71).
As to claims 23, 24, 25, 26, and 27, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 11, 12, 13,  14, and 15.   As such, claims 23, 24, 25, 26, and 27 are rejected for substantially the same reasons given for corresponding claims 11, 12, 13,  14, and 15 and are incorporated herein. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUEN WONG/Primary Examiner, Art Unit 3667